Citation Nr: 0923208	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  07-32 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The Veteran had active service from June 1968 and January 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in November 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, denying the Veteran's 
claims for service connection for bilateral hearing loss, 
tinnitus, and PTSD.  Although the Veteran initially requested 
a Travel Board hearing in October 2007, he withdrew this 
request in November 2007.  See 38 C.F.R. § 20.704.  

The appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.


REMAND

Regarding his claims of service connection for hearing loss 
and tinnitus, the Veteran alleges that they are the result of 
in-service acoustic trauma suffered in performing his duties 
as a helicopter repairman.  Available service personnel 
records confirm the Veteran's military occupational specialty 
(MOS), to include while serving in Vietnam, was a helicopter 
crew chief involved in the repair and maintenance of 
helicopters.  The record does not indicate, however, that 
either bilateral hearing loss or tinnitus was present until 
the Veteran filed his claims in July 2006.  At that time, he 
reported being evaluated at a VA medical facility in 
Sepulvada, California, in 1995 and 1996 for hearing loss and 
tinnitus.  To date, only records from the VA's Outpatient 
Clinic in San Luis Obispo have been obtained.  These records 
reflect treatment beginning in 2006 for several complaints, 
including bilateral hearing loss.  The Veteran reported to VA 
medical personnel in July 2006 that the Sepulvada facility 
had informed him previously of the existence of bilateral 
hearing loss, and based on his current complaint of bilateral 
hearing loss, he was referred for a consultation by VA 
audiology personnel.  That consult is not identified in the 
remaining records compiled through January 2007.  The Veteran 
also reported in October 2007 that he had been prescribed a 
hearing aid for deficient auditory acuity.  In view of the 
foregoing, the Board finds that, on remand, the RO/AMC should 
obtain the VA Sepulvada records dating to 1995 and VA San 
Luis Obispo records dating from January 2007 to the present.  
See 38 U.S.C.A. § 5103A(b),(c); 38 C.F.R. § 3.159(c) and 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran's representative also requests that the Veteran 
be afforded a VA audiology examination to determine the 
current nature and severity of his claimed bilateral hearing 
loss and tinnitus.  Such request is not accompanied by any 
proffer regarding the Veteran's willingness to report for 
such examination, and that is significant in light of the 
fact that he failed to report for two prior VA audiology 
evaluations scheduled in October 2006 and February 2007.  The 
Veteran alleges that he did not receive notice of the October 
2006 examination; however, the record indicates that written 
notice of the date, time, and location of such examination 
was mailed to him in a timely manner at his one and only 
address of record and it does not appear that the notice was 
returned as undeliverable by the postal service.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that "[t]he duty to assist 
is not always a one-way street.  If a Veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Where entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
the Veteran fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. §§ 
3.655(a)-(b) (2008).  The Veteran has an obligation to assist 
in the adjudication of his claims and must be prepared to 
meet his obligations by cooperating with VA efforts to 
provide an adequate medical examination and submitting to the 
Secretary all medical evidence supporting his claim.  Olson 
v. Principi, 3 Vet. App. 480 (1992).  Individuals for whom 
examinations have been authorized and scheduled are required 
to report for same. 38 C.F.R. §§ 3.326, 3.327 (2008).  In 
view of the foregoing, the Board concludes that there is no 
duty to provide another audiology examination or medical 
opinion.    

The Veteran seeks further development of his claim for 
service connection for PTSD in terms of corroborating his 
claimed Vietnam combat service and his involvement in one or 
more claimed stressors leading to the onset of his PTSD.  The 
Veteran has alleged that he was exposed to frequent ground 
assaults, particularly during April 1969, while on active 
service in Vietnam.  He also asserts that he was present when 
a fellow soldier who reportedly had an incurable sexual 
disease committed suicide by throwing himself on two hand 
grenades in a bunker.  The Veteran indicates that he was 
directed to wash down the walls of the bunker spotted with 
body parts from the suicide victim.  The latter incident was 
noted by the Veteran to have occurred in or about January 
1969 at Phouc Binh, Vietnam, when he was assigned to the 11th 
General Support Aviation Battalion.  

To date, the RO has not attempted to corroborate the 
Veteran's claimed in-service stressor due to its 
determination that the information by the Veteran provided is 
insufficient to ask the U.S. Army and Joint Services Records 
Research Center (JSRRC) to attempt corroboration.  Thus, on 
remand, the RO/AMC must attempt to obtain corroboration of 
the Veteran's claimed in-service stressor and determine 
formally whether he engaged in combat with the enemy during 
active service.  

The Board notes receiving enemy fire may constitute 
participation in combat.  Sizemore v. Principi, 18 Vet. App. 
264 (2004).  A determination that a service person engaged in 
combat with the enemy may be supported by any evidence which 
is probative of that fact, and there is no specific 
limitation of the type or form of evidence that may be used 
to support such a finding.  VAOPGCPREC 12-99 (1999).  
Evidence submitted to support a claim that a Veteran engaged 
in combat may include the appellant's own statements and an 
"almost unlimited" variety of other types of evidence.  
Gaines v. West, 11 Vet. App. 353, 359 (1998).

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which mandates that, for VA purposes, all 
mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM- IV).  38 C.F.R. 
§ 3.304(f).  The United States Court of Appeals for Veterans 
Claims (Court) has taken judicial notice of the mental health 
profession's adoption of the DSM-IV as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  The 
Court acknowledged the change from an objective "would 
evoke...in almost anyone" standard in assessing whether a 
stressor is sufficient to trigger PTSD to a subjective 
standard (e.g., whether a person's exposure to a traumatic 
event and response involved intense fear, helplessness, or 
horror). Thus, as noted by the Court, a more susceptible 
person could have PTSD under the DSM-IV criteria given his or 
her exposure to a traumatic event that would not necessarily 
have the same effect on "almost everyone."  Cohen v. Brown, 
10 Vet. App. 128, 140-41 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the Veteran was "engaged in 
combat with the enemy."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Where it is determined through recognized military 
citations or other supportive evidence that the Veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the Veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
Veteran's testimony is found to be "satisfactory," i.e., 
credible, and "consistent with the circumstances, conditions, 
or hardships of such service."  Id.  If, however, it is 
determined that the Veteran did not engage in combat, then 
his lay testimony, by itself, is insufficient to establish 
the alleged stressor(s).  Instead the record must contain 
service records or other independent credible evidence to 
corroborate the Veteran's account of in-service stressors.  
Dizolgio v. Brown, 9 Vet. App. 163, 166 (1996).

Accordingly, this case is REMANDED for the following actions:

1.  Provide the Veteran and his service 
representative with appropriate VCAA 
notice on the claims of service 
connection for bilateral hearing loss, 
tinnitus, and PTSD.  Ask the Veteran and 
his service representative for any 
additional information regarding the who, 
what, when, where, and how, with as much 
specificity as possible, for each of his 
claimed in-service combat experiences and 
his claimed in-service stressors.  A copy 
of any response(s), to include a negative 
reply, should be included in the claims 
file.

2.  Ask the Veteran and/or his service 
representative to identify all VA and 
non-VA clinicians who have evaluated or 
treated him for bilateral hearing loss, 
tinnitus, and/or PTSD since his service 
separation.  Obtain outstanding VA 
treatment records that have not been 
associated with the claims file already.  
Specifically, contact the VA medical 
facility located in Sepulvada, 
California, and request all of the 
Veteran's treatment records from that 
facility, including one or more audiology 
consultations during 1995 and 1996.  
Obtain all records of the Veteran's VA 
treatment dated since January 2007 at the 
VA's San Luis Obispo Clinic, to include 
those records pertaining to the Veteran 
being issued hearing aids by VA.  Once 
signed releases are received from the 
Veteran, obtain outstanding private 
treatment records that have not been 
associated with the claims file already.  
A copy of any negative response(s) should 
be included in the claims file. 

3.  Thereafter, the RO/AMC should make a 
formal finding on whether the appellant 
engaged in combat with the enemy during 
active service.  A copy of this formal 
finding should be included in the claims 
file.

4.  Then, the RO/AMC should prepare a 
written summary of all of the Veteran's 
claimed in-service stressors.  This 
summary, along with a copy of the 
Veteran's DD Form 214, his service 
personnel records, and any associated 
documents should be sent to JSRRC, with a 
request that JSRRC attempt to corroborate 
the alleged in-service stressor(s).  A 
copy of the request sent to JSRRC, along 
with any reply, should be included in the 
claims file.

5.  If, and only if, the RO/AMC formally 
determines that the Veteran engaged in 
combat against the enemy during active 
service or if JSRRC corroborates one or 
more of the Veteran's claimed in-service 
stressors, then schedule the Veteran for 
appropriate VA examination to determine 
if he meets the diagnostic criteria for 
PTSD and, if so, whether his PTSD is 
linked to a corroborated in-service 
stressor.  The claims file should be 
provided to the examiner for review.  A 
copy of any response from JSRRC 
corroborating the Veteran's claimed in-
service stressor(s) also should be 
provided.  Based on a review of the 
claims file and the results of the 
Veteran's examination, the examiner 
should be asked to opine whether the 
Veteran meets the diagnostic criteria for 
PTSD, as defined by the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed. 1994).  If, and only if, PTSD is 
diagnosed, then the examiner should opine 
whether it is at least as likely as not 
causally linked to a corroborated in-
service stressor(s).

6.  Then, readjudicate the claims of 
service connection for bilateral hearing 
loss, tinnitus, and for PTSD.  If the 
benefits sought on appeal remain denied, 
the Veteran and his service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

